Daniels, J.
A large part of the relief applied for by the notice of motion has been supplied by the bill of particulars served under the stipulation which induced the appearance of another defendant. And as to the agreements which in the third division of the first cause of action has been mentioned, and in the second division of the second cause of action, the statements made sufficiently disclose their terms, to inform the defendant of their substantial attributes. But the statements made of the sales in the sixth subdivision of the first, and the fifth subdivision of the second, causes of action, do not supply that information which the defendant is entitled to have. His affidavits taken together do affirm the fact to be that he is without that information. And these subdivisions do no more than to aver that the cargoes were sold on the 17th and 23d of July, 1889. The defendant should be at least informed of the persons and prices to whom and for which the sales were made. For these facts have a direct bearing upon the amount of the loss, and the extent of his alleged liability.. The order should therefore be so far modified as to *624require the plaintiff to serve a bill of particulars stating to whom the sales were made, and the prices obtained on the same; and as so modified it should be affirmed, without costs of the appeal. All concur.